

117 HR 3580 IH: Eviction Prevention Act of 2021
U.S. House of Representatives
2021-05-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3580IN THE HOUSE OF REPRESENTATIVESMay 28, 2021Ms. DeLauro introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo authorize the Attorney General to make grants to States and localities to provide the right to counsel in civil actions related to eviction, and for other purposes.1.Short titleThis Act may be cited as the Eviction Prevention Act of 2021.2.Grants for States and units of general local government to provide access to counsel in civil actions related to eviction(a)AuthorizationThe Attorney General is authorized to make grants to States and units of general local government to provide eligible individuals access to counsel in civil actions related to eviction.(b)Use of fundsA State or unit of general local government that receives a grant under this section shall use such funds to hire attorneys in positions that are dedicated solely to providing counsel described in subsection (a).(c)ApplicationA State or unit of general local government seeking an application under this section shall submit an application to the Attorney General at such time, in such manner, and containing such information as the Attorney General may reasonably require, including—(1)the rate of eviction for that State or unit of general local government;(2)during the previous year, the number of individuals subject to eviction in that State or unit of general local government who were not represented by an attorney in eviction proceedings;(3)a plan for how the State or unit of general local government will use amounts from a grant under this section to increase access to counsel; and(4)the status with respect of the right to counsel in civil actions related to eviction in the State or unit of general local government and, if the State or unit of general local government does not have in effect laws providing a right to counsel, such evidence as the Attorney General may require that is sufficient to demonstrate that substantial progress has been made to enact laws providing such a right.(d)Amount of grantSubject to the availability of appropriations, a grant under this section shall be in an amount that is not less than $1,000,000, and which amount is determined based on—(1)the rate of eviction in the applicant State or unit of general local government, compared to the national average rate of eviction, as determined by the rates of eviction included with each application under subsection (c);(2)the plan submitted by the applicant State or unit of general local government in accordance with subsection (c)(3);(3)the status of right to counsel in applicant State or unit of general local government; and(4)during the previous year, the number of individuals subject to eviction in the applicant State or unit of general local government who were not represented by an attorney in eviction proceedings.(e)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $125,000,000 for each of fiscal years 2022 through 2026.3.National database of evictions(a)Establishment of databaseNot later than 1 year after the date of enactment of this Act, the Secretary shall establish and maintain a database that—(1)is accessible to the Office of Policy Development and Research and the Office of Fair Housing and Equal Opportunity of the Department and other employees of the Department as determined necessary by the Secretary;(2)includes the data described in subsection (b) with respect to court-ordered evictions, administrative evictions, and illegal evictions in the United States; and(3)ensures appropriate security to prevent improper disclosure of that data.(b)ContentsThe database established under subsection (a) shall contain the following data:(1)Data on each court-ordered or administrative evictionWith respect to each court-ordered or administrative eviction case filed on or after the date on which the database is established:(A)Information on the tenant who is the defendant, including—(i)the name of the tenant;(ii)the address of the residential property and the type of housing;(iii)the number of household members residing in the property, including the number of children; and(iv)whether the tenant is a recipient of tenant-based or project-based assistance under section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f).(B)Information on the landlord who filed the court-ordered or administrative eviction case, including—(i)the name of the landlord;(ii)the name of the attorney or legally permitted representative of the landlord, or an indication that the landlord was self-represented;(iii)any amount that the landlord alleges that the tenant owes, including any penalties and attorney's fees; and(iv)any costs incurred by the landlord for engaging in the eviction process, including—(I)court costs, such as filing fees;(II)the cost of legal representation; and(III)the cost to set out a tenant.(C)Procedural data on the court-ordered or administrative eviction case, including—(i)the date, if applicable, on which the tenant was served with a notice to quit;(ii)the date of the initial court filing by the landlord;(iii)the reason why the landlord filed for eviction, such as nonpayment or breach of lease;(iv)whether the eviction was as a result of the enforcement of a local ordinance impacting eviction;(v)the final outcome of the court-ordered or administrative eviction case, including—(I)the disposition of the case, including whether the initial hearing resulted in a default judgment, dismissal, consent agreement, settlement, or trial;(II)the date of final disposition;(III)any amount owed to the landlord or tenant, if any, and over what time period;(IV)whether a judgment was made in favor of the tenant for code violations or warranty of habitability claims;(V)the overall outcome of the case, including whether the tenant paid any amounts to the landlord and whether the tenant stayed in the housing or was evicted from the housing; and(VI)whether the tenant had legal representation and the nature of that representation, including a lawyer, a law student participating in a clinic, or another non-lawyer trained to represent clients in landlord-tenant court, or whether the tenant was a lawyer representing himself or herself;(vi)the total court fees incurred by the tenant, separated into categories of fees;(vii)the total court fees incurred by the landlord;(viii)whether the landlord had appeared in landlord-tenant court for a court-ordered or administrative eviction matter involving the landlord in the 6-month, 1-year, or 2-year period preceding the court-ordered or administrative eviction case; and(ix)whether the tenant had appeared in landlord-tenant court for a court-ordered or administrative eviction matter involving the landlord in the 6-month, 1-year, or 2-year period preceding the court-ordered or administrative eviction case.(2)Aggregate data on court-ordered or administrative eviction casesAggregate data on court-ordered or administrative eviction cases filed on or after the date on which the database is established, including—(A)the total number of cases filed, including a breakdown by—(i)the number of cases filed for nonpayment, other breach of lease, both nonpayment and breach of lease, and any other reason;(ii)the number of cases filed because of the enforcement of a local ordinance impacting eviction; and(iii)the outcome of the dispositive hearing, including default judgment, dismissal, a consent agreement, a trial, and a settlement with or without mediation;(B)the number of tenants and landlords who showed up for the dispositive hearing of a court-ordered or an administrative eviction case, and how many were represented by counsel;(C)the average duration of a court-ordered or an administrative eviction case, including the average time from filing to first hearing;(D)the average amount allegedly owed by a tenant, per landlord;(E)the average months of rent allegedly owed by a tenant;(F)the average amount paid by a tenant to resolve the case and stay in the housing;(G)the number of court-ordered or administrative eviction cases resulting in a judgment in favor of the tenant due to code violations or warranty of habitability claims;(H)the number and percentage of court-ordered or administrative eviction cases broken down by age bracket;(I)the number and percentage of court-ordered or administrative eviction cases with a tenant or household with children;(J)the number of tenants evicted from public housing, broken down by each public housing agency;(K)the number of tenants evicted from dwelling units who were receiving tenant-based assistance or project-based assistance under section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f); and(L)the number of court-ordered or administrative eviction or cases where late fees were collected from tenants by landlords, and the average amount of late fees in those cases.(3)Data on executed evictionsLocal law enforcement or any other official who executes an eviction shall report to the adjudicating court or administrative forum sufficient data on each executed eviction, such that the court may determine which court-ordered or administrative evictions resulted in a law enforcement officer or other local official removing the tenant.(4)Data on tenant status following a court-ordered or administrative evictionEach court or administrative forum responsible for adjudicating evictions should contact landlords to determine whether tenants who were the subject of a court-ordered or administrative eviction were removed or remained in the property 90 days after the court-ordered or administrative eviction.(5)Data on each illegal evictionWith respect to each illegal eviction occurring on or after the date on which the database is established, as reported by local governments and nonprofit organizations receiving grants under section 6:(A)The data described in paragraph (1)(A).(B)Information on the landlord, including—(i)the name of the landlord; and(ii)any amount that the landlord alleges that the tenant owes, including any penalties.(C)The reason the tenant was evicted.(D)If the tenant was evicted for nonpayment, the amount owed.(E)If the tenant was evicted for nonpayment, the total number of months owed.(F)Whether the tenant was evicted because of the enforcement of a local ordinance impacting eviction.(6)Aggregate data on illegal evictionsAggregate data on illegal eviction cases occurring on or after the date on which the database is established, as reported by local governments and nonprofit organizations receiving grants under section 6, including—(A)the average amount owed by a tenant, per landlord;(B)the average months of rent owed by a tenant;(C)the number and percentage of illegal eviction cases broken down by age bracket;(D)the number and percentage of illegal eviction cases with a tenant or household with children;(E)the number and percentage of illegal eviction cases broken down by race and ethnicity;(F)the number and percentage of illegal eviction cases broken down by gender;(G)the number and percentage of illegal eviction cases broken down by disability status; and(H)the number and percentage of illegal eviction cases based on the enforcement of a local ordinance impacting eviction.(c)Submission of data(1)Submission by courtsNot later than March 1 of each year, the Attorney General of each State shall submit to the Secretary data on court-ordered eviction cases that occurred in that State during the preceding calendar year for inclusion in the database established under this section.(2)Submission to Secretary(A)In generalThe Attorney General of the State shall—(i)ensure the accuracy and consistency of the data submitted under paragraph (1); and(ii)upon receipt of the data, aggregate the data and report the individual and aggregate data to the Secretary in a timely manner.(B)Submission by courtsIf the Attorney general of the State fails to submit the data described in paragraph (1) to the Secretary in a timely manner under subparagraph (A), the clerk of each State or local court that handles landlord-tenant cases may submit the data directly to the Secretary.(d)GuidelinesThe Secretary shall promulgate rules and establish guidelines for the submission of data under subsection (c) and publication of data in the database established under this section, which shall include—(1)a technological solution that provides a single point of entry for data submissions to reduce the burden on clerks of the courts;(2)in consultation with local governments and judges, appropriate safeguards for protecting the privacy of personally identifiable information of vulnerable populations, which shall incorporate confidentiality measures to ensure that any personally identifiable information regarding a tenant who is a victim of domestic violence, dating violence, sexual assault, or stalking is not disclosed during the process of data submission and publication;(3)standards for—(A)external researchers to be granted permission to access data in the database, including both aggregate data and, if necessary for the conduct of their research, personally identifiable information, with appropriate safeguards to ensure identities are protected in any publicly released analysis;(B)the establishment of a research data center to support analysis of that data; and(C)using generally accepted statistical principles to validate the data, in consultation with outside participants;(4)methods for collecting data required under subsection (b) that are not currently collected;(5)establishing definitions for terms related to the eviction process based on how they are legally defined by courts of jurisdiction handling eviction cases; and(6)standards for local officials to identify and designate social services agencies that may access the database to provide targeted social services to those tenants.(e)Annual reportsNot later than 1 year after the date of enactment of this Act, and each year thereafter, the Secretary shall make publicly available a report on the contents of the database established under this section.(f)Authorization of appropriationsThere are authorized to be appropriated to the Secretary to carry out this section $5,000,000 for each of fiscal years 2022 through 2026.4.GAO studyNot later than one year after the date of the enactment of this Act, the Comptroller General of the United States shall conduct a study and submit a report to Congress on evictions in the United States, including an analysis of ways in which the legal system fails to provide sufficient protections from eviction for tenants, the rate of representation of tenants and landlords, the effect of full representation on default rates, case outcomes, and eviction dockets as compared to cases where the tenant lacks representation or has pro se assistance, and the potential cost savings from providing representation.5.DefinitionsIn this Act:(1)Access to counselThe term access to counsel means full representation by an attorney.(2)Eligible individualThe term eligible individual means an individual whose income is less than 125 percent of the Federal poverty level.(3)StateThe term State means the States of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the Commonwealth of the Northern Mariana Islands, Guam, the Virgin Islands, American Samoa, and any other territory or possession of the United States.(4)Unit of general local governmentThe term unit of general local government means any city, town, township, county, parish, village, or other general purpose political subdivision of a State.(5)Rate of evictionThe term rate of eviction means the number of judgments of eviction entered in that jurisdiction per capita during the previous fiscal year.(6)Administrative evictionThe term administrative eviction means a ruling in favor of the landlord in an administrative forum within a public housing agency, such as grievance procedures, to recover possession of residential property from a tenant, including a tenant residing in a public housing dwelling unit or receiving tenant-based assistance or project-based assistance under section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f).(7)Court-ordered evictionThe term court-ordered eviction means a court ruling in favor of the landlord in a legal action to recover possession of residential property from a tenant, including a tenant residing in a public housing dwelling unit or receiving tenant-based assistance or project-based assistance under section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f).(8)DepartmentThe term Department means the Department of Housing and Urban Development.(9)Executed evictionThe term executed eviction means a court order carried out by a sheriff's office or other law enforcement agency that resulted in the landlord recovering possession of residential property from a tenant, including a tenant residing in a public housing dwelling unit or receiving tenant-based assistance or project-based assistance under section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f).(10)Illegal evictionThe term illegal eviction means self-help measures taken outside of the legal process for eviction to recover possession of residential property from a tenant, including a tenant residing in a public housing dwelling unit or receiving tenant-based assistance or project-based assistance under section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f), such as—(A)willfully interrupting or permitting the interruption of essential items of services required by the rental agreement;(B)blocking or attempting to block the entry of a tenant upon the premises;(C)changing the locks or removing the front door of the premises;(D)removing the belongings of a tenant; and(E)any other action defined as a self-help eviction under State landlord-tenant law.(11)Local ordinance impacting evictionThe term local ordinance impacting eviction means a local ordinance that is designed to address the number of emergency services calls resulting from assault, sexual harassment, stalking, disorderly conduct, or another type of behavior, situation, or condition that results in the need for emergency services, that results in loss of housing or limit the housing opportunities for victims of crime, including victims of domestic violence, or individuals with disabilities who may require emergency services, abnegating local landlord-tenant law by—(A)requiring, encouraging, or permitting the eviction of a tenant or resident because of a certain number of calls for emergency services;(B)requiring, encouraging, or permitting the eviction of a tenant or resident because of an arrest even though the arrest has not resulted in the conviction of that tenant or resident; or(C)requiring, encouraging, or permitting the eviction of a tenant or resident because of criminal activity occurring at or near the place of residence of the tenant or resident for which that tenant or resident has not been convicted.(12)Public housing; public housing agencyThe terms public housing and public housing agency have the meanings given those terms in section 3(b) of the United States Housing Act of 1937 (42 U.S.C. 1437a(b)).(13)SecretaryThe term Secretary means the Secretary of Housing and Urban Development.